CLD-224                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1274
                                       ___________

                                RICHARD BARTLINSKI,
                                            Appellant

                                             v.

    TOWNSHIP OF BRICK; OCEAN COUNTY PROSECUTORS OFFICE; OCEAN
                   COUNTY AFFORDABLE HOUSING
                 ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (D.N.J. Civil Action No. 3:19-cv-00677)
                      District Judge: Honorable Brian R. Martinotti
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect, or
      Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 27, 2019

            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed August 2, 2019)

                                        _________

                                        OPINION*
                                        _________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Richard Bartlinski appeals from the District Court’s order

dismissing his complaint for lack of subject matter jurisdiction. For the reasons that

follow, we will summarily affirm the District Court’s judgment.

       In January 2019, Bartlinski filed a complaint in the District Court. He completed a

form complaint, but did not check any of the boxes identifying the basis for jurisdiction.

Bartlinski also did not set forth his factual allegations, stating only that “some to start is

in the letter.” See Compl. at 3. By this, Bartlinski presumably meant a series of emails

that he attached. These emails — spanning dozens of pages — advance rambling, vague

allegations somehow involving a county child protection agency, a pending state court

eviction action, repairs to his home, some kind of investigation by the Federal Bureau of

Investigation, and unidentified threats from town officials, among other topics.

       After granting Bartlinski’s motion to proceed in forma pauperis, the District Court

screened his complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The District Court

concluded that it lacked subject matter jurisdiction over the action and dismissed

Bartlinski’s complaint without prejudice on that basis, also citing Federal Rule of Civil

Procedure 12(h)(3). Bartlinski timely appealed.1


1
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we exercise
plenary review over the District Court’s dismissal of Bartlinski’s complaint for lack of
subject matter jurisdiction. See Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 180 (3d
Cir. 2008); U.S. SEC v. Infinity Grp. Co., 212 F.3d 180, 186 n.6 (3d Cir. 2000); see also
NJ Physicians, Inc. v. President of U.S., 653 F.3d 234, 241 n.8 (3d Cir. 2011) (explaining
                                             2
       The District Court correctly determined that it lacked subject matter jurisdiction

over Bartlinski’s complaint. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994) (“Federal courts are courts of limited jurisdiction.”). It is apparent from

Bartlinski’s largely incoherent complaint, as well as his subsequent filings in both the

District Court and on appeal, that his allegations do not form a basis for federal question

jurisdiction.2 See 28 U.S.C. § 1331. There is also no basis for diversity jurisdiction, as

all parties are citizens of New Jersey. See 28 U.S.C. § 1332. Accordingly, we will

summarily affirm the District Court’s judgment.




that dismissals for lack of subject matter jurisdiction are “by definition without
prejudice”). We may summarily affirm a district court’s decision “on any basis
supported by the record” if the appeal fails to present a substantial question. See Murray
v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
2
  Bartlinski asserted in his notice of appeal that the basis for federal question jurisdiction
in this case was the fact that he had recorded town meetings in Brick Township; he
argued that his recordings demonstrate that someone in the township somehow lied to
federal agents about an unidentified issue.
                                               3